DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 3, 6, 8, 13, 18 are amended; No claims are cancelled; No claims are added.  Claims 1 – 20 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 02/16/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
Applicant argues that flushing a HARQ buffer does not disclose details with respect to how the MAC PDU is generated and thus Loehr does not disclose “discarding a specific type of MAC subPDU” from the original MAC PDU when generating the new MAC PDU, as recited in the original claim 6.

Examiner’s Response:
Examiner respectfully disagrees with this argument as Loehr table 2 discloses details with respect to how the MAC PDU is generated, and Loehr discloses in table 4, that upon completion of the Random Access procedure, the MAC entity shall discard explicitly signalled contention-free Random Access Resources except contention-free Random Access Resources for beam failure recovery request and in [0052] - [0053] Loehr discloses rebuilding a MAC PDU if a UL grant received within RAR doesn't match a size of a TB in a Msg3 buffer and if a RAR grant size does not match a size of a TB stored in a Msg3 buffer is not specified, the UE may generate a new transport block according to a latest received RAR UL grant.  Loehr further discloses in [0064] that MAC subPDUs may comprise MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs.
Therefore, Loehr et al. reasonably reads on the breadth of the claim and discloses discarding a specific type of MAC subPDU from the first MAC PDU with the use of the LCP procedure.

Applicant’s Arguments:
Applicant argues that Loehr does not teach, suggest or disclose “the specific type of MAC subPDU is the second type of MAC subPDU and Loehr does not disclose “the second MAC PDU comprises at least one MAC subPDU that belongs to the first type of MAC subPDU in the first MAC PDU”.

Examiner’s Response:
Examiner respectfully disagrees with this argument as Loehr discloses in [0046] that if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity, where table 2 indicates that if there is a MAC PDU in the Msg3 buffer and the uplink grant was received in a Random Access Response, the UE may obtain the MAC PDU to transmit from the Msg3 buffer. 
Loehr further discloses in [0064] that MAC subPDUs may comprise MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs and in [0069] Loehr discloses that the UE may perform an LCP procedure according to the UL grant received within the RAR, thereby using MAC subPDUs from a MAC PDU stored in the Msg3 buffer as an input to the LCP procedure except MAC subPDUs containing a MAC CE or padding.

Applicant’s Arguments:
Applicant acknowledges that Loehr [0062] discloses that a UE may flush a HARQ buffer used for transmission of a MAC PDU in a Msg3 buffer before processing a received UL grant within a RAR and at the same time argues that Loehr does not teach, suggest or disclose “a HARQ process used for Msg3 transmission”.

Examiner’s Response:
Examiner respectfully disagrees with this argument as Loehr discloses in [0046] that if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity, where table 2 describes if a MAC PDU to transmit has been obtained; deliver the MAC PDU and the uplink grant and the HARQ information of the TB to the identified HARQ process; instruct the identified HARQ process to trigger a new transmission.  Applicant's arguments have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (US 20200084828 A1).

Regarding claim 1, Loehr et al. discloses a user equipment (UE) (Loehr et al., FIG. 1, remote unit/UE 102, in relation to FIG. 2) comprising: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (Loehr et al., FIG. 2, memory 204; [0013] embodiments may take the form of a program product embodied in one or more computer readable storage devices storing machine readable code); and at least one processor coupled to the one or more non-transitory computer-readable media (Loehr et al., FIG. 2, processor 202), the at least one processor is configured to execute the computer-executable instructions (Loehr et al., [0036] the processor executes instructions stored in the memory) to: 
receive, by a Medium Access Control (MAC) entity of the UE, an uplink (UL) grant in a Random Access Response (RAR) from a base station (Loehr et al., FIG. 1, network unit/BS 104, in relation to FIG. 3; [0034] a remote unit/UE may, in response to a medium access control protocol data unit being in a message 3 buffer and receiving an uplink grant) during an ongoing random access procedure (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity), 
wherein the MAC entity comprises a Message 3 (Msg3) buffer (Loehr et al., [0036] the processor may in response to a medium access control protocol data unit being in a message 3 buffer and a receiver receiving an uplink grant: obtain the medium access control protocol data unit from the message 3 buffer), 
a multiplexing and assembly entity (Loehr et al., [0036] the processor may if a first size of the uplink grant does not match a second size of the medium access control protocol data unit: indicate to a multiplexing and assembly entity to include medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission), and 
a Hybrid Automatic Repeat Request (HARQ) entity (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity); 
obtain, by the HARQ entity, a first MAC Protocol Data Unit (PDU) from the Msg3 buffer after determining that at least one MAC PDU is in the Msg3 buffer (Loehr et al., [0046] If a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity, where table 2 indicates that if there is a MAC PDU in the Msg3 buffer and the uplink grant was received in a Random Access Response: obtain the MAC PDU to transmit from the Msg3 buffer), 
wherein the first MAC PDU comprises a first type of MAC subPDU carrying a MAC Service Data Unit (SDU) and a second type of MAC subPDU carrying a MAC Control Element (CE) (Loehr et al., [0064] MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs from a MAC PDU in a Msg3 buffer may be prioritized over any other data pending in a UE for transmission); and 
indicate to the multiplexing and assembly entity, by the HARQ entity, to discard a specific type of MAC subPDU from the first MAC PDU (Loehr et al., [table 5] upon completion of the Random Access procedure, the MAC entity shall discard explicitly signalled contention-free Random Access Resources except contention-free Random Access Resources for beam failure recovery request), 
when a size of the UL grant is different from a size of the first MAC PDU (Loehr et al., [0063] if an UL grant is received within a RAR message that does not fit a size of a TB stored in the Msg3 buffer, a UE performs an LCP procedure according to the UL grant received within the RAR, where MAC subPDUs from a MAC PDU stored in a Msg3 buffer may be used as an input to the LCP procedure), 
wherein the specific type of MAC subPDU is one of the first type of MAC subPDU and the second type of MAC subPDU (Loehr et al., [0069] the UE may perform an LCP procedure according to the UL grant received within the RAR, thereby using MAC subPDUs from a MAC PDU stored in the Msg3 buffer as an input to the LCP procedure except MAC subPDUs containing a MAC CE or padding).

Regarding claims 2, 7, 12, 17, Loehr et al. discloses the specific type of MAC subPDU is the second type of MAC subPDU (Loehr et al., [0068] a UE prioritizes MAC subPDUs from a MAC PDU in a Msg3 buffer containing a MAC SDU of an SRB over any other data, such as data pending in the UE for transmission as well as other MAC subPDUs from the MAC PDU in the Msg3 buffer).

Regarding claims 3, 13, Loehr et al. discloses obtaining, by the HARQ entity, a second MAC PDU from the multiplexing and assembly entity, wherein the second MAC PDU comprises at least one subPDU that belongs to the first type of MAC subPDU in the first MAC PDU (Loehr et al., [0067] the UE may indicate to a multiplexing and assembly entity to include MAC subPDUs from an obtained MAC PDU); and 
transmitting, by the HARQ entity, the second MAC PDU to the base station (Loehr et al., [0067] the UE may indicate to a multiplexing and assembly entity to include MAC subPDUs from an obtained MAC PDU in a subsequent uplink transmission thereby prioritizing MAC subPDUs from the obtained MAC PDU (see also table 6)). 

Regarding claims 4, 8, 14, 19, Loehr et al. discloses the first MAC PDU further comprises a third type of MAC subPDU used for padding (Loehr et al., [0067] the UE takes all the MAC subPDUs from the TB stored in the Msg3 buffer, except possibly padding MAC subPDU), and 
indicating to the multiplexing and assembly entity, by the HARQ entity, to discard the third type of MAC subPDU from the first MAC PDU, when the size of the UL grant is different from the size of the first MAC PDU (Loehr et al., [0067] the UE may perform an LCP procedure according to the UL grant received within the RAR, thereby using MAC subPDUs from a MAC PDU stored in the Msg3 buffer as an input to the LCP procedure except MAC subPDUs containing a MAC CE or padding).

Regarding claims 5, 10, 15, 20, Loehr et al. discloses the UL grant is associated with a HARQ process ID used for Msg3 transmission (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity (see table 2)).

Regarding claim 6, Loehr et al. discloses a user equipment (UE) (Loehr et al., FIG. 1, remote unit/UE 102, in relation to FIG. 2) comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (Loehr et al., FIG. 2, memory 204; [0013] embodiments may take the form of a program product embodied in one or more computer readable storage devices storing machine readable code); and at least one processor (Loehr et al., FIG. 2, processor 202) coupled to the one or more non-transitory computer-readable media, the at least one processor is configured to execute the computer-executable instructions (Loehr et al., [0036] the processor executes instructions stored in the memory) to: 
receive an uplink (UL) grant in a Random Access Response (RAR) from a base station (Loehr et al., FIG. 1, network unit/BS 104, in relation to FIG. 3; [0034] a remote unit/UE may, in response to a medium access control protocol data unit being in a message 3 buffer and receiving an uplink grant) during an ongoing random access procedure (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity); 
obtain a first Medium Access Control (MAC) Protocol Data Unit (PDU) from a Message 3 (Msg3) buffer of the UE after determining that at least one MAC PDU is in the Msg3 buffer (Loehr et al., [0046] If a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity, where table 2 indicates that if there is a MAC PDU in the Msg3 buffer and the uplink grant was received in a Random Access Response: obtain the MAC PDU to transmit from the Msg3 buffer), 
wherein the first MAC PDU comprises a first type of MAC subPDU carrying a MAC Service Data Unit (SDU) and a second type of MAC subPDU carrying a MAC Control Element (CE) (Loehr et al., [0064] MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs from a MAC PDU in a Msg3 buffer may be prioritized over any other data pending in a UE for transmission); and 
discard a specific type of MAC subPDU from the first MAC PDU (Loehr et al., [table 5] upon completion of the Random Access procedure, the MAC entity shall: discard explicitly signalled contention-free Random Access Resources except contention-free Random Access Resources for beam failure recovery request), when a size of the UL grant is different from a size of the first MAC PDU (Loehr et al., [0063] if an UL grant is received within a RAR message that does not fit a size of a TB stored in the Msg3 buffer, a UE performs an LCP procedure according to the UL grant received within the RAR, where MAC subPDUs from a MAC PDU stored in a Msg3 buffer may be used as an input to the LCP procedure), 
wherein the specific type of MAC subPDU is one of the first type of MAC subPDU and the second type of MAC subPDU (Loehr et al., [0069] the UE may perform an LCP procedure according to the UL grant received within the RAR, thereby using MAC subPDUs from a MAC PDU stored in the Msg3 buffer as an input to the LCP procedure except MAC subPDUs containing a MAC CE or padding).

Regarding claims 8, 18, Loehr et al. discloses transmitting a second MAC PDU to the base station (Loehr et al., [0067] the UE may indicate to a multiplexing and assembly entity to include MAC subPDUs from an obtained MAC PDU), 
wherein the second MAC PDU comprises at least one subPDU that belongs to the first type of MAC subPDU in the first MAC PDU (Loehr et al., [0067] the UE may indicate to a multiplexing and assembly entity to include MAC subPDUs from an obtained MAC PDU in a subsequent uplink transmission thereby prioritizing MAC subPDUs from the obtained MAC PDU (see also table 6))

Regarding claim 11, Loehr et al. discloses a method for random access performed by a UE (Loehr et al., FIG. 1, remote unit/UE 102, in relation to FIG. 2), the method comprising: 
receiving, by a Medium Access Control (MAC) entity of the UE, an uplink (UL) grant in a Random Access Response (RAR) from a base station (Loehr et al., FIG. 1, network unit/BS 104, in relation to FIG. 3; [0034] a remote unit/UE may, in response to a medium access control protocol data unit being in a message 3 buffer and receiving an uplink grant) during an ongoing random access procedure  (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity), 
wherein the MAC entity comprises a Message 3 (Msg3) buffer  (Loehr et al., [0036] the processor may: in response to a medium access control protocol data unit being in a message 3 buffer and a receiver receiving an uplink grant: obtain the medium access control protocol data unit from the message 3 buffer), 
a multiplexing and assembly entity (Loehr et al., [0036] the processor may: if a first size of the uplink grant does not match a second size of the medium access control protocol data unit: indicate to a multiplexing and assembly entity to include medium access control sub-protocol data units carrying medium access control service data units from the obtained medium access control protocol data unit in a subsequent uplink transmission), and 
a Hybrid Automatic Repeat Request (HARQ) entity (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity); 
obtaining, by the HARQ entity, a first MAC Protocol Data Unit (PDU) from the Msg3 buffer after determining that at least one MAC PDU is in the Msg3 buffer (Loehr et al., [0046] If a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity, where table 2 indicates that if there is a MAC PDU in the Msg3 buffer and the uplink grant was received in a Random Access Response: obtain the MAC PDU to transmit from the Msg3 buffer), 
wherein the first MAC PDU comprises a first type of MAC subPDU carrying a MAC Service Data Unit (SDU) and a second type of MAC subPDU carrying a MAC Control Element (CE) (Loehr et al., [0064] MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs from a MAC PDU in a Msg3 buffer may be prioritized over any other data pending in a UE for transmission); and 
indicating to the multiplexing and assembly entity, by the HARQ entity, to discard a specific type of MAC subPDU from the first MAC PDU (Loehr et al., [table 5] upon completion of the Random Access procedure, the MAC entity shall: discard explicitly signalled contention-free Random Access Resources except contention-free Random Access Resources for beam failure recovery request), 
when a size of the UL grant is different from a size of the first MAC PDU (Loehr et al., [0063] if an UL grant is received within a RAR message that does not fit a size of a TB stored in the Msg3 buffer, a UE performs an LCP procedure according to the UL grant received within the RAR, where MAC subPDUs from a MAC PDU stored in a Msg3 buffer may be used as an input to the LCP procedure), 
wherein the specific type of MAC subPDU is one of the first type of MAC subPDU and the second type of MAC subPDU (Loehr et al., [0069] the UE may perform an LCP procedure according to the UL grant received within the RAR, thereby using MAC subPDUs from a MAC PDU stored in the Msg3 buffer as an input to the LCP procedure except MAC subPDUs containing a MAC CE or padding).

Regarding claim 16, Loehr et al. discloses a method for random access performed by a UE (Loehr et al., FIG. 1, remote unit/UE 102, in relation to FIG. 2), the method comprising: 
receiving an uplink (UL) grant in a Random Access Response (RAR) from a base station (Loehr et al., FIG. 1, network unit/BS 104, in relation to FIG. 3; [0034] a remote unit/UE may, in response to a medium access control protocol data unit being in a message 3 buffer and receiving an uplink grant) during an ongoing random access procedure (Loehr et al., [0046] if a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity), 
obtaining a first Medium Access Control (MAC) Protocol Data Unit (PDU) from a Message 3 (Msg3) buffer of the UE after determining that at least one MAC PDU is in the Msg3 buffer (Loehr et al., [0046] If a grant is received in the new RAR, the UE may deliver the uplink grant and the associated HARQ information to a HARQ entity, where table 2 indicates that if there is a MAC PDU in the Msg3 buffer and the uplink grant was received in a Random Access Response: obtain the MAC PDU to transmit from the Msg3 buffer), 
wherein the first MAC PDU comprises a first type of MAC subPDU carrying a MAC Service Data Unit (SDU) and a second type of MAC subPDU carrying a MAC Control Element (CE) (Loehr et al., [0064] MAC subPDUs carrying MAC CEs or MAC subPDUs carrying MAC SDUs from a MAC PDU in a Msg3 buffer may be prioritized over any other data pending in a UE for transmission); and 
discarding a specific type of MAC subPDU from the first MAC PDU (Loehr et al., [table 5] upon completion of the Random Access procedure, the MAC entity shall: discard explicitly signalled contention-free Random Access Resources except contention-free Random Access Resources for beam failure recovery request), when a size of the UL grant is different from a size of the first MAC PDU (Loehr et al., [0063] if an UL grant is received within a RAR message that does not fit a size of a TB stored in the Msg3 buffer, a UE performs an LCP procedure according to the UL grant received within the RAR, where MAC subPDUs from a MAC PDU stored in a Msg3 buffer may be used as an input to the LCP procedure), 
wherein the specific type of MAC subPDU is one of the first type of MAC subPDU and the second type of MAC subPDU (Loehr et al., [0069] the UE may perform an LCP procedure according to the UL grant received within the RAR, thereby using MAC subPDUs from a MAC PDU stored in the Msg3 buffer as an input to the LCP procedure except MAC subPDUs containing a MAC CE or padding).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416 

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416